ORDER

On October 4, 1989, Attorney Daniel W. Linehan filed a petition pursuant to SCR 21.10 for the revocation of his license to practice law in Wisconsin by consent. In that petition, Attorney Linehan stated that he is the subject of an investigation by the Board of Attorneys *798Professional Responsibility (Board) in connection with his use of client trust funds for his own personal purposes, deposit of personal loan proceeds into his client trust account, failure to promptly pay settlement proceeds to a client and fully account to the client for those proceeds he had deposited in his trust account, failure to maintain records pertaining to his trust account and record the purpose of disbursements from that account and his chronic substance abuse. Attorney Linehan stated that he cannot successfully defend against allegations of professional misconduct. The Board filed a report recommending that the petition for revocation by consent be granted.
Attorney Linehan was licensed to practice law in Wisconsin in 1977 and practices in Madison.
IT IS ORDERED that the petition for license revocation by consent is granted and the license of Daniel W. Linehan to practice law in Wisconsin is revoked by consent, effective November 1, 1989.
IT IS FURTHER ORDERED that Daniel W. Line-han comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court